Citation Nr: 1012566	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of VA 
surgery performed in February 1971.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from July 1944 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision, which denied 
the benefit sought on appeal. 

The case was remanded in July 2009 for additional 
development.  The case has now been returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in July 2009 to inform the 
Veteran of how a disability rating or an effective date 
would be established if his claim were allowed, in 
accordance with a holding of the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This was 
done in a September 2009 letter to the Veteran.  

The case was also remanded to obtain from the Veteran 
information concerning his private and initial 
hospitalization in November 1970 for a right femoral 
fracture (following which he had surgery during VA 
hospitalization in January and February 1971), and to locate 
and obtain any outstanding VA clinical records.  As to this, 
the Veteran reported in VA Form 21-4138, Statement in 
Support of Claim, of September 2009 that he had been 
hospitalized at a facility which he now thought was in 
Waukegan, Illinois, but he could not remember the name of 
that facility.  

Upon further review of the record, a medical statement 
accompanying a 1971 claim for VA pension benefits, from a 
Dr. Moga, reflects that the Veteran has sustained a back 
injury at work in November 1969 and following subsequent 
hospitalization a diagnosis of a herniated L4-5 disc had 
been made.  Symptoms had increased to the point that surgery 
had been considered and the Veteran had not worked since 
that time.  He had had a muscle spasm in the right hip on 
November 29, 1970, while asleep at night and had been 
hospitalized at the St. Therese Hospital the following day 
for a fracture of the right hip though an apparent bone 
tumor that appeared to be benign.  It was noted that X-rays 
on hospital admission had revealed a fracture through the 
trochanteric area of the right femur, though a cystic area 
that apparently was fibrous dysplasia.  A thorough body bone 
series of X-rays revealed no other pathologic lesions.  His 
right lower extremity was placed in traction.  The relevant 
final diagnosis was a pathologic right femoral fracture, 
presumably through fibrous dysplasia lesion of the proximal 
femur.  

However, records from Dr. Moga and from the St. Therese 
Hospital (apparently in Waukegan, Illinois (are not on 
file).  Additionally, there is more recent evidence which 
suggests that at least some of the pain in the Veteran's 
right hip may be due to nonservice-connected low back 
disability, since Dr. Moga's statement reflects a diagnosis 
of L4-5 disc herniation.  

Also, obtained on remand was a "Record of Admission" to the 
Hines VA Medical Center reflecting hospitalizations from 
January to February 1971, from June to July 1971, and from 
September to October 1971, and that these records were sent 
to a VA facility in Nashville in July 1974.  As to this, the 
discharge summaries of each of these periods of 
hospitalization are on file, as well as the operative report 
of surgery done during the VA hospitalization in January to 
February 1971.  

However, the 2009 Board remand requested, additionally, all 
treatment records during these periods of hospitalization 
and if the search for such records was negative results, 
documentation to that effect should be included in the 
claims file.  However, there is no documentation that 
treatment records during those periods of hospitalization 
could not be located.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999) (compliance 
with a Board remand is required); See also D'Aries v. Peake, 
22 Vet. App. 97 (2008).

The case was also remanded to obtain a VA medical opinion 
addressing several questions which were posed in the remand.  
On remand, a VA examination was conducted in December 2009 
but the examiner felt that there was insufficient evidence 
on file to render an opinion as to at least the majority of 
questions posed and stated that "[t]here simply is not 
evidence for or against."  

In this regard, the Veteran's service treatment records 
(STRs) show he sustained an accidently self-inflicted 
gunshot wound of the right foot, for which he is service-
connected and which had been continuously assigned a 
noncompensable disability rating.  He underwent VA 
examination for this disability in 1949.  However, since it 
appears that he also was treated for nonservice-connected 
low back disability prior to the right femoral fracture in 
1970, these records may reflect the clinical picture of the 
Veteran's right femur and right hip prior to his VA surgery 
in 1971. 

Similarly, Dr. Humphrey stated in July 1975 that upon 
examination the Veteran's diagnosis was large giant cell 
tumor of the right hip with a history of pathological 
fracture of the right hip in November 1970.  Records of Dr. 
Humphrey may have a bearing on the clinical picture of the 
Veteran's right femur and hip after the 1971 VA surgery.  

Also, in VA Form 21-4138, Statement in Support of Claim, in 
November 1972 the Veteran reported receiving Social Security 
Administration disability benefits.  These records also may 
have a bearing on the clinical picture of the Veteran's 
right femur and hip before or after, or both, the 1971 VA 
surgery.  See Baker v. West, 11 Vet. App. 163, 139 (1998) 
(VA's duty to assist includes obtaining SSA records when a 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Upon obtaining any or all of the foregoing records, the case 
should be returned to the VA physician that examined the 
Veteran in December 2009 for the purpose of responding to 
the questions posed in the 2009 Board remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain all records from that 
agency concerning the Veteran's award of disability 
benefits, including a copy of the decision and any 
medical records used to make the determination, 
copies of any hearing transcripts, etc.  If the RO 
learns that the records sought do not exist or that 
further efforts to obtain them would be futile, this 
must be specifically indicated in the record.  

2.  The Veteran should be requested to provide as 
much identifying information as possible concerning 
any Workman's Compensation claim(s) he has filed 
since his discharge from military service in 1945, to 
include any claim(s) filed for one or more job-
related low back injury(ies) in 1969.  This should 
include the claim number or other identifying 
information as to the claim(s) as well as all 
clinical sources involved in treatment or evaluation 
relevant to either such injury(ies) or such claim(s).  

If sufficient information is not provided by the 
Veteran, request the Veteran to provide the mailing 
address of his employer in 1969 and take the 
appropriate steps to contact the employer to obtain 
as much information as possible regarding the 
Veteran's apparent work-related back injury(ies) in 
1969.   

If necessary, take the appropriate steps to contact 
the appropriate state agency to obtain all records 
pertaining to any Workman's Compensation claim(s) 
filed by the Veteran for any injury(ies) sustained in 
1969.  

Obtain any Workman's Compensation decision 
and all associated records.   

3.  Contact the Veteran and request that 
he provide as much information as to the 
complete dates of hospitalization, and the 
complete address of the St. Therese 
Hospital, to include whether that hospital 
is in Waukegan, Illinois.  

Even if the Veteran is not able to supply 
the complete address, the appropriate 
step(s) should be taken to obtain such 
information.  

The Veteran should be requested to execute 
and return the necessary authorization 
form for obtaining these records which, if 
obtained, must be associated with the 
claim file.  

4.  Contact the Veteran and request that 
he provide as much information as to the 
complete dates of treatment or evaluation 
by all other sources, and the complete 
address of the custodian(s) of those 
records, who provided him with treatment 
or evaluation since his discharge from 
service in 1945 for his:

(a) residuals of a GSW of the right foot, 
and;

(b) low back disability, including but not 
limited to those pertaining to his work-
related 1969 low back injury, and;

(c) residuals of a fracture of the right 
femur.  

This must include the records of Dr. Moga 
and Dr. Humphrey, discussed above.  

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, 
notify the Veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e) (2009).   

5.  Attempt to obtain any missing 
treatment records of the Veteran's VA 
hospitalizations in 1971 and 1972.  

If the RO learns that the records sought 
do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record.  

6.  After the foregoing development has 
been accomplished (and even if not all of 
the requested development has been 
accomplished), return the claim file to 
the VA physician that conducted the 
December 2009 VA examination of the 
Veteran.  

If the physician that conducted the 
December 2009 VA examination in not 
available, have another physician 
substituted in his place.  

If the VA physician should determine that 
another examination of the Veteran is 
required prior to responding to the 
question posed herein, such an examination 
should be arranged.  

After a thorough review of the claims file 
and the clinical findings of any new 
examination, if any, the physician should: 

(a) describe the Veteran's physical 
condition immediately prior to the 
February 1971 surgery upon which the 1151 
claim is based and compare it with the 
subsequent physical condition resulting 
from the February 1971 surgery, and;

(b) discuss the nature and extent of any 
"additional disability" attributable to VA 
treatment, and; 

(c) opine whether any "additional 
disability" was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, 
medical or surgical treatment, and; 

(d) express an opinion as to (1) whether 
it is as likely as not (50 percent or more 
probability) that any current disorder, or 
aggravation of any preexisting disorder, 
is the result of VA medical 
treatment/hospitalization in February 
1971, (2) whether any such current 
disorder was a "necessary consequence" of 
VA medical treatment/hospitalization 
properly administered with the express or 
implied consent of the Veteran, and (3) 
whether any such current disorder is due 
to the natural progression of a disease or 
injury that occurred prior to or after VA 
surgery in February 1971.  

(e) If the examiner determines that VA's 
actions caused additional disability to 
the Veteran, then the examiner should 
offer an opinion on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the Veteran.  

The examiner should discuss any other 
medical opinions on this issue in the 
record and clearly outline the rationale 
for any opinion expressed in a typewritten 
report. 

6.  After completion of the above 
development, the Veteran's section 1151 
claim should be readjudicated.  If the 
determination remains less than fully 
favorable, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

